Exhibit 10.1

 

FIRST AMENDMENT TO THE

CAPSTAR FINANCIAL HOLDINGS, INC.

STOCK INCENTIVE PLAN

 

THIS FIRST AMENDMENT (this “Amendment”) to the CapStar Financial Holdings, Inc.
Stock Incentive Plan (the “Plan”), is made by Capstar Financial Holdings, Inc.
(the “Company”) to be effective as provided herein.

 

RECITALS:

 

WHEREAS, the Company established the Plan as an equity incentive plan on April
20, 2016; and

 

WHEREAS, the Company desires to amend the Plan to permit non-employee directors
of the Company to elect to receive the Company’s common stock in lieu of cash
payment of fees that are paid by the Company for service as a director.

 

NOW, THEREFORE, pursuant to authorization of the Company’s board of directors,
the Plan is hereby amended effective May 24, 2017 by adding Section 2.5 of the
Plan as set forth below:

2.5Stock Awards to Non-Employee Directors. In the event that the Company
provides cash compensation to members of the Board of Directors for service as a
director or for service as a member or chairperson of a committee of the Board
of Directors (collectively “Cash Compensation”), each director receiving Cash
Compensation may elect to receive (subject to limitations in Section 2.5(a)), in
lieu of receiving any portion of his or her Cash Compensation, a Stock Award.
Such an election shall be made by filing an election with the Company, in
accordance with procedures adopted by the Committee, prior to the time that such
Cash Compensation is paid. All elections made hereunder are subject to the
following:

(a)The number of shares of Stock payable under a Stock Award shall be calculated
by dividing (i) the amount of the Cash Compensation that would have been payable
to the director in the absence of an election, by (ii) the Fair Market Value of
a share of Stock on the date that the Cash Compensation would have otherwise
been paid. The value of any fractional Share calculated hereunder shall be paid
in the form of cash to the director.

(b)Other than the right of the director herein to elect to receive a Stock Award
in lieu of Cash Compensation, the terms thereof shall be subject to the
provisions of Section 3.4.

 

 

[Execution Page Follows]

 

 




 

--------------------------------------------------------------------------------

 

EXECUTION PAGE

 

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Amendment to the Plan on this the 30th day of May, to be effective on May 24,
2017.

 

CAPSTAR FINANCIAL HOLDINGS, INC.

 

 

By:/s/ Robert B. Anderson

Robert B. Anderson

Chief Financial Officer and

Chief Administrative Officer

 

 





 

